Title: To Thomas Jefferson from Martha Jefferson Randolph, 26 February 1798
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            Bellmont February 26th 1798
          
          You tell me My dear Father that I ought to write oftener and enforce your request with an argument that has allways been irresistable with me “the pleasure it gives you” but the expression of a tenderness like mine is not easily rendered even by those endowed with the happy faculty of expressing their feelings. that fortunate gift however was never mine or else subjects for a letter could never fail while the heart that dictates them continued to beat, but there is so little consonance between the cold & inadequate language of a pen totally unversed in the art of describing them, and the glowing affections of a heart fraught with every tender sentiment the human mind is susceptible of, that I never can bear the weak and imperfect picture of my feelings which a letter presents. the solitude in which we live affords little else to comunicate but the sensations and reflections of its inhabitants. our dwelling begins to be infinitely more comfortable by the addition and repairs of some offices and the arrival of our furniture from Varina perhaps allso having acquired a seasoning to the place, added to this Mr Randolph has taken all his workmen, wheel rights carpenters smiths &c under his own command which renders his presence indispensibly necessary here, and of course the acceptance of your attentive and affectionate offer impracticable. Isaac has given him a great deal of trouble allways dissatisfied and rebellious he at last eloped with an intention of going to Eppington but being twice taken by the patrol and escaping both times he returned home much humbled and apparently better disposed to work. my communications with John have been regular from the first of January according to the little callender you left me. your smoke house was under mined and seventeen pieces of meat taken out the same accident happened at Dunlora about the same time and by the same means tho the loss they sustained was less rather than yours you have hardly I imagine been informed of poor Aunt Skipwith’s death she had been perfectly insane for two months before it, tho well otherwise. she expired in a fit with out ever having had an interval of reason or knowing any one about her. we have Mr & Mrs P. Carr & their family with us at present consisting of his Sister & 2 children; of Browse we have not heard a word but by your letters. Mr Randolphs accompts as Executor guardian &c have prevented his writing to you this post but the next he will certainly do it and give you the information you demand respecting your affairs, Davenport’s particularly who I fear has done little or nothing this winter this however is rather conjecture than any certain knowledge. we are all in perfect health but Ellen who looks wretchedly  but I hope it is the effect of teething only adieu my Dear Papa I am afraid you will scarcely be able to decypher this scrawl, written within the noise and confusion of the children and chat of the Ladies believe me with unchangeable and truly ardent affection yours
          
            M Randolph
          
        